Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-15-00246-CV

                              Marco Antonio HERNANDEZ,
                                       Appellant

                                            v.

                                   Lisa HERNANDEZ,
                                         Appellee

                     From the County Court at Law, Starr County, Texas
                                Trial Court No. CC-10-03
                        Honorable Romero Molina, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

       We order that appellee Lisa Hernandez recover her costs of this appeal, if any, from
appellant Marco Antonio Hernandez.

       SIGNED June 3, 2015.


                                             _________________________________
                                             Marialyn Barnard, Justice